CLD-313                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-2332
                                     ___________

                          UNITED STATES OF AMERICA

                                           v.

                            GEORGE A. WINKELMAN;
                            JOHN F. WINKLEMAN, JR.,
                                               Appellants
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
              (D.C. Criminal Nos. 01-cr-00304-008 and 01-cr-00304-009)
                        District Judge: Honorable Yvette Kane
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 3, 2013

            Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                             (Opinion filed: July 25, 2013)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      We recently discussed the background of the 2003 convictions of George

Winkelman and John F. Winkelman, Jr., as well as their numerous collateral challenges

to their convictions and sentences, in United States v. Winkelman, No. 13-1286, 2013
WL 2669140 (3d Cir. June 14, 2013) (nonprecedential per curiam); we need not repeat

ourselves here. This appeal arises out the latest joint collateral attack of its kind. The

brothers filed a petition for writ of audita querela under the All Writs Act, 28 U.S.C.

§ 1651. Relying on our opinion in Massey v. United States, 581 F.3d 172 (3d Cir. 2009)

(per curiam), the District Court denied relief because, to the extent audita querela may

“fill the gaps” of the federal postconviction regime, this case presented no such gaps. We

agree; Massey plainly controls, and the appellants are entitled to no relief. Because this

appeal presents no substantial question, we will summarily affirm the District Court’s

judgment. See Murray v. Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam); see

also 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6. Should the brothers persist in filing appeals

in this Court that are plainly without legal merit, they run the risk of sanctions.




                                              2